Order, Supreme Court, New York County (Joan Lobis, J.), entered September 29, 2003, which, to the extent appealed from, granted plaintiff’s motion insofar as to direct defendant to continue to pay for the enrollment of the parties’ son in a residential facility, unanimously affirmed, with costs.
The parties’ intent to be mutually bound to pay for the institutional care of their disabled adult son for the balance of his life is clear from their so-ordered stipulation, incorporated, but not merged, into their ensuing divorce judgment. Although, pursuant to the stipulation, defendant had the option of meeting his obligation by arranging for disbursements from trusts created by his parents to fund a supplemental needs trust for *235his son’s benefit, his obligation did not, as he now contends, depend upon the feasibility of this option. Concur—Tom, J.P., Andrias, Saxe and Sullivan, JJ.